DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For reference characters A-D refer to the following:

    PNG
    media_image1.png
    738
    780
    media_image1.png
    Greyscale

Claim(s) 1, 2, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smith (US Patent No. 4,570,947).
Regarding claim 1, the Smith reference discloses a hydraulic sealing assembly (Fig. 4) for providing a liquid gas seal between a rotating part (Fig. 4) and a non-rotating part (Fig. 4) of a rotating process equipment, comprising: 
a seal housing (46) having an atmospheric cover (A) and a process cover (B), containing:
(a) a rotating chamber (52) attached to the rotating part, the rotating chamber having an inner atmospheric wall (C) and an inner process wall (D) and forming a fluid container (62) for receiving a hydraulic sealing fluid (OIL); 
(b) at least one protruding vane (68) attached to the inner atmospheric wall of the rotating chamber to prevent escape of gases from the rotating process equipment to atmosphere or at least one protruding vane attached to the inner process wall or the rotating chamber to prevent atmospheric gases from entering the rotating process equipment; and 
(c) a stationary baffle (48) attached to the non-rotating part and positioned inside the fluid container and immersed in the sealing fluid of the fluid container such that the rotating baffle is free to rotate around the stationary baffle (Fig. 4); 
whereby when the rotating process equipment is in operation, the rotating chamber rotates around the stationary baffle and centrifugal forces force the hydraulic sealing fluid to provide the liquid gas seal (Fig. 4).
Regarding claim 2, the Smith reference discloses the invention substantially as claimed and is capable of being used in rotating process equipment is a decanter centrifuge.
Regarding claim 4, the Smith reference discloses the atmospheric cover and the process cover is manufactured as a single piece (Fig. 4).
Regarding claim 6, the Smith reference discloses the hydraulic sealing fluid is a liquid having a high evaporation point (Abstract).
Regarding claim 8, the Smith reference discloses the stationary baffle is L-shaped (Fig. 4).
Regarding claim 9, the Smith reference discloses internal channel assemblies (64) bored into the stationary baffle for monitoring the sealing fluid pressure and/or process gas pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vincent (EP3425243).
Regarding claim 7, the Smith reference discloses the invention substantially as claimed in claim 1, including the hydraulic sealing fluid being oil.
However, the Smith reference fails to explicitly disclose the hydraulic sealing fluid is water.
The Vincent reference, a seal with hydraulic fluid, discloses that oil and fresh water are interchangeable (Para. [0037]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use fresh water instead of oil in the Smith reference in view of the teachings of the Vincent reference since the fluids are known equivalents that would provide predictable results and in order to reduce operating costs.

Allowable Subject Matter
Claims 3, 4, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675